Case 2:19-cv-00110-PLM-MV ECF No. 37, PageID.201 Filed 06/14/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 CHARLES WEBB,

        Plaintiff,
                                                      Case No. 2:19-cv-110
 v.
                                                      HONORABLE PAUL L. MALONEY
 CHRISTOPHER GOLLADAY,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on May 10, 2021, recommending that this Court deny the motion.

The Report and Recommendation was duly served on the parties. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 35) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 30) is

DENIED.



Dated: June 14, 2021                                         /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District JudgE
